DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.
Claims 7-10, 14-16, 18-21 and 67 are under examination. 

Objections Withdrawn
The objection to claims 7-10 is withdrawn in response to the amendments of the instant claims to recite SEQ ID NO: 1. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10, 14-16, 18-21 and 67 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The claims require methods of administering an antibody identified in a screen for antibodies that bind to an epitope of a receptor for advanced glycation endproducts (RAGE), wherein the epitope comprises amino acid residues 44-52 corresponding to the sequence numbering of human RAGE receptor or wherein the epitope comprises KPPQRLEWK.
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. Applicant is directed to MPEP § 2163 for guidelines on compliance with the written description requirement. 
Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. 112(a) (or pre-AIA  first paragraph) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of an antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id. 
While generically the structure of antibodies is known, the structure of the presently recited antibodies can vary substantially within the above given claimed recitations. As noted in Amgen, knowledge that an antibody binds to a particular epitope on an antigen tells one nothing at all about the structure of the antibody, wherein 
The antibody used in the instant method claims is only defined by function, i.e. by binding to a given epitope. Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (759 F.3d 1285 (Fed. Cir. 2014). “When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus." Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005).
Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of antibodies nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). 
The skilled artisan cannot envision the detailed chemical structure of the genus of claimed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). Therefore, the instant claims do not meet the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. Applicant again asserts that product-by-process claims have long been used to cover inventions that are difficult to define on purely structural terms. Amgen v. Sanofi because the current claims are not directed to particular antibodies, but rather to methods of treating pre-cachexia using a strategy that blocks the binding of the RAGE receptor to a particular subset of RAGE ligands. Applicant asserts that one of skill in the art would appreciate from the disclosure in the instant application of available antibodies demonstrably capable of blocking he interaction of RAGE and its ligands that the inventors were in possession of the instantly claimed methods.
Again, regarding applicant’s assertion that product-by-process claims have long been used to cover inventions that are difficult to define on purely structural terms, antibodies are not such an invention. Antibodies are easy to define structurally; however, one of skill in the art must first have possession of the antibodies in order to describe their structure. Here, applicant does not possess any particular antibody and this is why applicant is having difficulty describing their structure and thus has amended the claims to recite that the antibodies must first be discovered in a screening assay. Applicant has not described a reasonable number of members of the genus of antibodies to be administered in the claimed treatment methods, i.e. the required starting materials for the claims, but rather has presented the public with an idea of how to perform an assay that might identify some antibodies that fall within the scope of the claims. Of course, depending on what agents are used in the screening assay of the claims, it may well identify none. Moreover, one of skill in the art cannot simply use any 
Applicant asserts that the instant case is distinguishable Rochester because in that case, “the patent did not disclose any compounds that can be used in the claimed methods” that “there was no disclosure of which peptides polynucleotides, and small organic molecules selectively inhibit PGHS-2.” Applicant alleges that this is different from the instant case, in which the application identifies particular antibodies that block the interaction of RAGE with its ligands and one of skill in the art would therefore understand from the disclosure of the application that the inventors were in possession of the claimed method. Applicant asserts that so long as the administered antibody binds the RAGE epitope, blocking the interaction, it is unimportant how the  interaction between RAGE and the recited ligands is blocked. 
This is not found persuasive since contrary to applicant’s assertions, the specification does not teach any particular antibody to be used; it rather presents a screening assay to identify antibodies that bind to the epitope claimed and has not reduced to practice any one of these antibodies. The art does not provide compensatory teachings as it does not identify particular antibodies that bind to the epitope claimed. Thus, the instant specification is indeed comparable to the Amgen case and Rochester case. Applicant assertion that so long as the administered antibody binds the RAGE epitope, blocking the interaction, it is unimportant how the interaction between RAGE and the recited ligands is blocked is simply an invitation to screen for active agents to . 
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 7-10, 14-16, 18-21 and 67 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 86-92, 94-96 and 98 of copending Application No. 16/229,176 (reference application). Although the claims at 

Claims 7-10, 14-16, 18-21 and 67 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14-16, 18, and 21 of copending Application No. 16/061,652 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘652 claims are directed to a method of inhibiting or reversing loss of myosin heavy chain in a cardiomyocyte, a method of inhibiting, reversing, or treating cardiac dysfunction in a subject, and a method of treating cardiac dysfunction in a selected subject, all comprising administration of an anti-RAGE antibody, as in the instant claims. 

Claims 7-10, 14-16, 18-21 and 67 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 14-16, 18, and 21 of copending Application No. 15/519,212 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘212 claims are directed to a method of treating pre-cachexia, a method of inhibiting the progression of pre-cachexia to cachexia in a subject, a method of treating or preventing undesirable muscle or fat loss in a cancer patient, a method of inhibiting the loss of 

Response to Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive. Applicant requests that the instant provisional rejections be held in abeyance until allowable subject matter has been determined.
Therefore, the instant provisional rejections are maintained. 

Conclusion
No claim is allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY S EMCH whose telephone number is (571)272-8149. The examiner can normally be reached on Monday through Friday between the hours of 9 am - 5:30 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached at 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY S EMCH/
Primary Examiner, Art Unit 1699
10 April 2021